The Honorable John Parkerson State Representative 520 Ouachita Avenue Hot Springs, AR  71901
Dear Representative Parkerson:
You have written to seek an opinion on the following question:
  "Are any of the following, or any part thereof, subject to the Freedom of Information Act or otherwise subject to inspection by the public generally; National Crime Information Center Records, Arkansas Crime Information Center Records, DWI arrest reports."
Section 12-2803 of Act 93 of 1967, the Freedom of Information Law defines Public Records as follows:
  "Public records" are writings, recorded sounds, films, tapes or data compilations in any form (a) required by law to be kept, or (b) otherwise kept and which constitute a record of the performance or lack of performance of official functions which are or should be carried out by a public official or employee, a governmental agency, or any other agency wholly or partially supported by public funds or expended public funds. All records maintained in public offices or by public employees within the scope of their employment shall be presumed to be public records.
Section 12-2804 of the same Act says:  "Except otherwise specifically provided herein, by laws now in effect, or laws hereinafter specifically enacted to provide otherwise, all public records shall be open to inspection any copying by any citizen of the State of Arkansas during the regular business hours of the custodian of the records.  It is the specific intent of this Section that . . . . undisclosed investigations of law enforcement agencies of suspected criminal activity . . . . shall not be deemed to be made open to the public under the provisions of this Act."
While it is evident that records regarding crimes and criminal activity are those that must be, and are kept, by law enforcement agencies, it is equally clear that much of that information is shielded either by Federal or State statute.  Access to the National Crime Information Center Records by the general public is blocked by the Federal Privacy Act of 1974 (Public Law No.93-579), U.S.C. § 552a.  In a like manner Arkansas Statute 5-1110 shields public access to records maintained by the Arkansas Crime Information Center.
DWI arrest reports, however, are open to the public for inspection and copying.  The Attorney General's office has issued several opinions on this question over the years and has consistently said that the Freedom of Information Act allows for the inspection and copying of arrest books, court dockets, accident reports, traffic citations and blood alcohol tests.
It has also been the judgment of this office that criminal investigations are open to public inspection once they are completed.
The foregoing opinion, which I hereby approve, was prepared by Ombudsman Robert Fisher.
Sincerely,
Steve Clark Attorney General
SC/RF/mo